Citation Nr: 1827602	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  08-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of Veteran's death.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army and had service with the United States Army forces of the Far East (USAFFE) from April 10, 1942 to October 7, 1942, during which time he was a prisoner of war (POW).  The Veteran died in October 1985.  The Appellant claims as his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The Veteran died in October 1985.

2.  The Veteran's death certificate lists the causes of death myocardial infarction and hypertension. 

3.  Service connection was not in effect for any disability at the time of the Veteran's death. 

4.  The preponderance of the evidence is against a finding that a disability of service origin caused or contributed to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in November 2006 provided all necessary notification to the Appellant.

VA has done everything reasonably possible to assist the Appellant with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  All identified and available treatment records have been secured.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The claims file was reviewed by VA expert examiners in January 2017 and in February 2018.  The January 2017 and February 2018 expert opinions indicate that the physicians reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that taken together, the expert opinions are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, in light of the communications with the Appellant, the VA opinions that have been obtained and associated with the record, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain chronic diseases, such as malignant tumors and cardiovascular-renal disease, if they are shown to be manifest to a degree of 10 percent or more within one year following a Veteran's separation from active service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cause of the Veteran's Death

VA service-connected death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C. § 1310 (2012); 38 C.F.R. §§ 3.5, 3.312 (2017).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312 (2017).

To constitute the principal cause of death, a service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  To be a contributory cause of death requires a showing that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death.  Rather, it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312 (b), (c) (2017).  If the evidence shows that the Veteran died of a disorder that was ultimately related to service, the regulations do not require a service-connected disability to be the primary cause of death, only to be etiologically related or causally connected.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).

The Veteran was not service-connected for any disability prior to his death.  The Appellant asserts that the Veteran was a POW, and that disabilities presumed to have been caused by his service as a POW caused his death.

For former POW who were captive for 30 days or more, certain conditions, including atherosclerotic heart disease or hypertensive vascular disease and their complications, avitaminosis, malnutrition, and any other nutritional deficiency, that manifest to a degree of 10 percent or more at any time after discharge or release from active duty service, even though there is no record of such disease in service, are subject to presumptive service connection,  provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307  are also satisfied.  38 U.S.C. §§ 1101 , 1112; 38 C.F.R. §§ 3.307 , 3.309.

The Veteran died in October 1985.  An October 1985 death certificate listed the cause of death as myocardial infarction and hypertension.  Notably, the doctor who certified the 1985 death certificate provided a new certificate dated in September 2006 on which he indicated that the Veteran died without medical attention.  The doctor further indicated that he based the diagnoses of myocardial infarction and hypertension on subjective reports provided by the Veteran's nearest relative.  As the diagnoses given on the death certificate were not based on medical examination of the Veteran, the Board finds that the diagnoses given on the death certificate do not constitute probative evidence.  Hypertension and myocardial infarction are not conditions capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the record was unclear regarding the etiology of the conditions which caused the Veteran's death, a VA medical opinion was obtained in January 2017 to determine the nature and etiology of the Veteran's claimed conditions.  In light of the Veteran's POW status, the VA examiner was requested to opine on whether the Veteran's POW experience caused or contributed to his death.  The examiner indicated that her opinion was based on a review of the claims file. The examiner was directed to indicate whether it is as least as likely as not that any disease in 38 C.F.R. § 3.309 (c), including heart disease, its complications and nutritional deficiency caused or materially contributed to the Veteran's death.  

The examiner noted the Veteran's history of being a POW.  She reviewed the available post-service treatment records and commented that there was no data found in the Veteran's record regarding treatment for hypertension or heart disease.  Additionally, she observed that a medical consultation from March 1983 found "no medical evidence of current existence of any disease resulting from nutritional deficiencies, forced labor, or inhuman treatment while a POW."  The examiner further commented that the diagnosis on the Veteran's death certificate was based only on the information of the Veteran's nearest relative; as such, it was less likely than not that the relative who supplied the information had a full knowledge of "cardio-respiratory arrest due to acute myocardial infarction."  As such, the examiner stated that it was less likely than not that the Veteran's POW experience caused or contributed to the Veteran's death and that it was less likely than not that any disease in 38 C.F.R. § 3.309 (c) including heart disease, its complications and nutritional deficiency caused or materially contributed to the Veteran's death.

Another VA medical opinion was obtained in February 2018.  The examiner observed that an August 1984 treatment record contained findings of malnutrition and infection.  The note reflected that malnutrition had rendered the Veteran susceptible to infections.  The examiner noted that the Veteran's captivity likely resulted in an inadequate diet; the Veteran himself had noted on a Former POW Medical History Form that his POW diet included a complete lack of meat, dairy products, nuts, fish, bread, legumes, and fruits, as well as an inadequate supply of other items including vegetables and water.  However, the examiner explained that avitaminosis is corrected to a full extent with a few months of a good diet following the release from POW status.  The examiner opined that any avitaminosis from years ago was not likely to have materially contributed to the Veteran's death; it was not likely that any other disorder/residual of malnutrition at least as likely as not caused or substantially contributed to the Veteran's death; and the cause of the Veteran's death was not at least as likely as not caused by avitaminosis.

If a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," the physician can and should give that opinion.  There is no need to eliminate all lesser probabilities or to ascertain greater probabilities.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board finds the January 2017 and February 2018 VA examiner's opinions to be more probative than the Appellant's assertions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The opinions of the January 2017 and February 2018 VA examiners are highly probative because, taken together, they were supported by detailed rationale and provided by examiners with medical training and experience.  The examiners identified and discussed the Appellant's contentions.  The January 2017 and February 2018  VA opinions are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the record and the thoroughness and detail of the opinion.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In considering the evidence of record, it is notable that none of the Veteran's medical treatment providers have opined that the Veteran's cause of death was at least as likely as not related to active service, to include any disability related to his time as a POW.  The only evidence which provides any connection between the Veteran's cause of death and service came from the Appellant herself. 

It is to be noted that the Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Appellant's statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issue in this case, whether the cause of the Veteran's death was caused by active service, to include any disability related to his time as a POW, that issue falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, it is not shown that the Appellant has the medical expertise or training to provide such an opinion, and no competent opinions are of record that relate the Veteran's death to service.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this case, the Board finds no competent probative evidence of a direct medical nexus between service and the cause of the Veteran's death.  The evidence of record weighs against such a finding.  Thus, service connection for the cause of the Veteran's death is not warranted.  

In sum, the Board has placed the most probative weight on the January 2017 and February 2018  VA medical opinions that found it less likely than not that the cause of the Veteran's death was due to a disability related to the Veteran's service.  The weight of the evidence shows that no disability incurred in or aggravated by service either caused or contributed to the Veteran's death.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  Therefore, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


